[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff's motion for contempt is granted. The Court finds an arrearage due and owing as of April 6, 1990, $75,062.32. The defendant shall pay this arrearage in equal weekly installments of $25.00 per week without prejudice to the plaintiff's right to enforce this judgment through means of attachment, lien or garnishment.
The defendant's motion for modification is granted. The defendant is ordered to pay $125.00 per week as child support and $50.00 per week as alimony.
All orders are subject to an immediate wage withholding order.
The party who has the superior health insurance plan available through employment shall maintain such insurance for the benefit of the minor child. To the extent there is a cost for such insurance, it shall be divided between the parties equally. Each party shall be responsible for one half of non-reimbursed or uninsured medical expenses incurred on behalf of the minor child.
All other provisions of the parties original decree remain in effect.
The issue of counsel fees due in the contempt is reserved for another hearing after counsel submits her affidavit of services or bill.
By the Court, ELAINE GORDON, Judge